DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Remarks - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
In claims 19 and 20, the claim limitations “means for polling”, “means for determining”, “means for archiving”, “means for receiving”, “means for identifying”, “means for restoring”, and “means for performing” have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means for” coupled with functional language “polling”, “determining”, “archiving”, “receiving”, “identifying”, “restoring”, and “performing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 19 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: one or more computing device(s) as described at paragraph 0008 of the Specification and also as disclosed in Figure 7.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed and authorized in a telephone interview with the Applicant’s representative, Devin Morgan, on 02 September 2022.
In the claims: 
Claims 19 and 20 are amended as follows:
19.     (Currently Amended) A storage system comprising:
a processor;
a memory;
means, stored in the memory for execution by the processor, for polling for one or more dormant files stored in a file system of a computing device;
means, stored in the memory for execution by the processor, for determining, based on the one or more dormant files:
a plurality of file sets including the one or more dormant files; and
corresponding transactions targeting the plurality of file sets;
means, stored in the memory for execution by the processor, for determining, using machine learning logic, a tree-like data structure of relationships among files in the plurality of file sets and transactions targeting each file;
means, stored in the memory for execution by the processor, for determining, based on the tree-like data structure, a cluster of associated files including the one or more dormant files; and
means, stored in the memory for execution by the processor, for archiving the cluster of associated files from the file system to an object storage via a computer network.

20.     (Currently Amended) The storage system of claim 19, further comprising:
means, stored in the memory for execution by the processor, for receiving a request for an archived file at the computing device;
means, stored in the memory for execution by the processor, for identifying the cluster of associated files containing the requested archived file in the object storage;
means, stored in the memory for execution by the processor, for restoring the associated files including the requested archived file to the file system to their respective original locations, the requested archived file now comprising a restored file system file; and
means, stored in the memory for execution by the processor, for performing an operation associated with the restored file system file.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 19. Specifically, the prior art of record does not teach the features of the claim limitations that include a data tiering application that perform operations comprising: determining a plurality of file sets and corresponding transactions targeting the plurality of file sets; determining, using machine learning logic, a pattern data structure of relationships among files in the plurality of file sets and transactions targeting each file; determining, based on the pattern data structure, a cluster of associated files stored in the file system; and archiving the cluster of associated files from the file system to the object storage as recited in claim 1; or the features of the claim limitations that include determining, based on the one or more dormant files: a plurality of file sets including the one or more dormant files; and corresponding transactions targeting the plurality of file sets; determining, using machine learning logic, a tree-like data structure of relationships among files in the plurality of file set and transactions targeting each file; determining, based on the tree-like data structure, a cluster of associated files including the one or more dormant files; archiving the cluster of associated files from the file system to an archival object storage system coupled to the file system via a computer network; and deleting the associated files comprising the cluster of associated files from the file system or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 11 and 19.
The closest prior art of record, Thrane et al. (U.S. Patent No. 10/575,159 B1, hereinafter “Thrane”), teaches a method and system for smart storage tiers for data object transitioning. However, Thrane does not disclose the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 11, and 19.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level before the effective filing date of the claimed invention would have integrated or modified the method and system for smart storage tiers for data object transitioning to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 11, or 19. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157